Pee Cubiam:
The proof of plaintiff evidenced conditions which, if found to have existed, would have justified a conclusion of neglect on the part of the defendants, and plaintiff’s own care was sufficiently shown to warrant submission to the jury of the question of her freedom from contributory negligence. The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Dowling, Merrell, Finch, McAvoy and Martin, JJ. Judgment reversed and new trial ordered, with costs to .appellant to abide the event.